DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-7, 9, 11, 15, 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yada et al. (U.S. Patent Application 20200356591).

In regards to claim 1, Yada teaches a non-transitory computer readable medium [e.g. computer-readable storage medium, 0143] comprising instructions [e.g. computer-readable instructions, 0143] that, when executed by at least one processor [e.g. hardware processors, 0143], cause a computing system [Fig. 2; e.g. computing equipment, 0050] to: 
extract a latent image vector [e.g. extracting first information item corresponding to latent variable vector, 0039] from an initial digital image [e.g. first input image, 0039] displayed via a client device [Fig. 4; e.g. the user computing device shows a short-sleeve T-shirt as a first input image, 0050-0051, 0060]; 
receive an indication of a user interaction to modify the initial digital image [Fig. 4; e.g. second user input to mix the second input image with the first input image, 0060-0061]; 
in response to the indication of the user interaction, determine an image-differential metric [e.g. distance as a weighting value, 0071] reflecting an image modification to the initial digital image performed by an image modification neural network [e.g. neural network, 0065] based on a change within the latent image vector [e.g. modifying the latent variable vector of the first input image, 0071] corresponding to the user interaction; and 
provide the image-differential metric to the client device [e.g. the user computing device of the ML computing environment receives at least one weighting value, 0110, also see 0050-0051, 0053, 0078] for rendering a modified digital image [Fig. 4; e.g. generated query image, 0058] depicting the image modification.

In regards to claim 2, Yada teaches the non-transitory computer readable medium of claim 1, further comprising instructions that, when executed by the at least one processor [see rejection of claim 1 above], cause the computing system to: 
based on the latent image vector, provide an initial digital stream to the client device to cause the client device to display the initial digital image [e.g. the user computing device shows the user the input image from the video stream, 0036, 0050-0051, 0060]; and 
provide the image-differential metric as part of a modified digital stream to the client device [Fig. 7; e.g. the user computing device of the ML computing environment receives the changes in weights to the three input thumbnail images, 0070-0074] to cause the client device to display the modified digital image in place of the initial digital image [Fig. 7; e.g. the user computing device of the ML computing environment shows a representation of a generated image 720, corresponding to a synthesis of the three input images, 0070-0074].

In regards to claim 5, Yada teaches the non-transitory computer readable medium of claim 1, further comprising instructions that, when executed by the at least one processor [see rejection of claim 1 above], cause the computing system to: 
modify the latent image vector in a vector direction [e.g. difference vector reveals a direction, 0104] corresponding to the user interaction; and 
generate the modified digital image [Fig. 4; e.g. generated query image, 0058] from the modified latent image vector [e.g. modifying the latent variable vector of the first input image, 0071] by performing a GAN-based operation [Fig. 9; e.g. using GAN for the training process, 0079] utilizing the image modification neural network.

In regards to claim 6, Yada teaches the non-transitory computer readable medium of claim 1, further comprising instructions that, when executed by the at least one processor [see rejection of claim 1 above], cause the computing system to: 
receive the indication of the user interaction to modify the initial digital image by receiving an indication of a user interaction selecting one or more additional digital images [Fig. 4; e.g. the user may interact with the input item selection component 118 to select the second input image 404 from a larger collection of images, 0060] to combine with the digital image [e.g. mix the second input image with the first input image, 0060-0061]; 
generate a modified latent image vector [e.g. mixed latent variable vector, 0061] by combining the latent image vector with one or more additional latent image vectors [e.g. mixing the first latent variable vector with the second latent variable vector, 0061] corresponding to the one or more additional digital images; and 
based on the modified latent image vector, generate the modified digital image [Fig. 4; e.g. generated image, 0061] depicting a combination of image features [e.g. apparel item and style of the first input image, 0061] from the initial digital image and the one or more additional digital images [e.g. second input image, 0061] utilizing the image modification neural network.

In regards to claim 7, Yada teaches the non-transitory computer readable medium of claim 6, further comprising instructions that, when executed by the at least one processor [see rejection of claim 1 above], cause the computing system to: 
receive the indication of the user interaction to modify the initial digital image by receiving an indication of a user interaction [Fig. 8; e.g. user’s manipulation of the slider bar, 0075-0076] to modify an image feature [Fig. 8; e.g. modify individual aspects, 0075-0076] of the initial digital image; 
modify the latent image vector to represent the modified image feature in a modified latent feature vector [e.g. making appropriate changes to the values of the mixed latent variable vector, 0076]; and 
generate the modified digital image [Fig. 8; e.g. generated image, 0075-0076] based on a modified latent image vector [e.g. mixed latent variable vector, 0076] utilizing a generative adversarial neural network (GAN) [Fig. 9; e.g. generative adversarial network (GAN), 0079] as the image modification neural network.

In regards to claim 9, the claim recites similar limitations as claim 1, but in the form of a system comprising: one or more memory devices; and one or more computing devices that are configured to cause the system to perform the steps of claim 1.
Furthermore, Yada teaches a system [Fig. 2; e.g. computing equipment, 0050] comprising: one or more memory devices [e.g. computer-readable storage medium, 0143]; and one or more computing devices [Fig. 2; e.g. one or more user computing devices, 0050] that are configured to cause the system to perform the steps of claim 1.

In regards to claim 11, Yada teaches the system of claim 9, wherein the one or more computing devices are further configured to cause the system to: 
extract the initial latent image vector from the initial digital image [e.g. extract a first information item corresponding to a latent variable vector from the first input image, 0039] displayed via a mobile device [e.g. smartphone, 0050] as the client device; and 
provide the image-differential metric to the mobile device in response to the user interaction [e.g. the user computing device such as the smartphone of the ML computing environment receives at least one weighting value, 0110, also see 0050-0051, 0053, 0078].

In regards to claim 15, Yada teaches the system of claim 9, wherein the one or more computing devices are further configured to cause the system to: 
provide, for display on the client device, an image modification interface [Fig. 8; e.g. graphical control, 0075] comprising a depiction of the digital image [Fig. 8; e.g. generated image 804, 0075] and slider elements [Fig. 8; e.g. a set of slider bars, 0075] selectable to adjust image features [e.g. modify individual aspects, 0075] of the initial digital image; and 
based on receiving an indication of a slider element adjusting image features of the initial digital image [Fig. 8; e.g. user controls the slider bar by adjusting the slider bar, 0075], provide the image-differential metric to the client device for rendering the modified digital image comprising adjusted image features [e.g. the user computing device of the ML computing environment receives at least one weighting value change corresponding to the adjusted slider bar for rendering the generated image, 0110, also see 0050-0051, 0053, 0075-0078].

In regards to claim 18, the claim recites similar limitations as claim 1 but in method form.  Therefore, the same rationale as claim 1 is applied.

In regards to claim 19, Yada teaches the computer-implemented method of claim 18, further comprising providing the digital image to the computing device for extracting the latent image vector from the digital image [e.g. extracting first information item corresponding to latent variable vector from the first input image, 0039] utilizing a generative adversarial neural network (GAN) [Fig. 9; e.g. generative adversarial network (GAN), 0079].

In regards to claim 20, the claim recites similar limitations as claim 2 but in method form.  Therefore, the same rationale as claim 2 is applied.

Claim Rejections - 35 USC § 103




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yada et al. (U.S. Patent Application 20200356591) as applied to claim 9 above, and further in view of Christie (U.S. Patent Application 20080165141).

In regards to claim 16, Yada teaches the system of claim 9, wherein the one or more computing devices are further configured to cause the system to provide, for display on the client device, an image modification interface [Fig. 8; e.g. graphical control, 0075] comprising a depiction of the initial digital image [Fig. 8; e.g. generated image 804, 0075], slider elements [Fig. 8; e.g. a set of slider bars, 0075] selectable to selectable to adjust image features [e.g. modify individual aspects, 0075] of the initial digital image.
Yada does not explicitly teach a slidable bar selectable to simultaneously adjust multiple image features of the initial digital image.
However, Christie teaches a slidable bar [e.g. one or more slider bars, 0099] selectable to simultaneously adjust multiple image features of the initial digital image [e.g. controlling more than one slider bar at the same time in order to adjust levels of certain aspects of the photograph such as by adjusting the brightness level and zoom level of the photo, 0099, also see 0121, 0124].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Yada’s system with the features of a slidable bar selectable to simultaneously adjust multiple image features of the initial digital image in the same conventional manner as taught by Christie because Christie provides an efficient and accurate method of editing media files through the use of different hand gestures [0009-0014].

Allowable Subject Matter








Claims 3, 4, 8, 10, 12-14, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

In regards to claim 3, Yada teaches the non-transitory computer readable medium of claim 1, further comprising instructions that, when executed by the at least one processor, cause the computing system to determine the image-differential metric reflecting the image modification to the initial digital image [see rejection of claim 1 above] by: 
modifying the latent image vector [e.g. modifying the latent variable vector of the first input image, 0071] utilizing a first computing device [Fig. 2; e.g. user computing device, 0050-0051] in response to the indication of the user interaction to modify the digital image [e.g. the user interacts with any kind of input device to choose a position of a cursor within the navigation space, 0071].
However, Yada fails to teach or suggest
generating the modified digital image from the modified latent image vector utilizing the image modification neural network on a second computing device; and 
determining a difference between the initial digital image and the modified digital image utilizing the first computing device.
Therefore, the claim is allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

In regards to claim 4, the claim depends on claim 3.  Therefore, the claim is allowable for at least the same reason as claim 3.

In regards to claim 8, Yada does not explicitly teach the non-transitory computer readable medium of claim 1, further comprising instructions that, when executed by the at least one processor, cause the computing system to: 
provide, for display on the client device, an image modification interface comprising a sketch tool for drawing strokes on the initial digital image; and 
based on receiving an indication of strokes drawn on the initial digital image, provide the image-differential metric to the client device for rendering the modified digital image comprising an overlay of additional image features corresponding to the strokes.
However, Spies teaches the non-transitory computer readable medium of claim 1, further comprising instructions that, when executed by the at least one processor [see rejection of claim 1 above], cause the computing system to: 
provide, for display on the client device [Fig. 5; e.g. display the user interface of the computing device, 0062, also see 0023], an image modification interface [e.g. user interface, 0023] comprising a sketch tool [e.g. mouse, 0023] for drawing strokes [e.g. sketch input, 0023] on the initial digital image [Fig. 1; e.g. merge the sketch input with the input image, 0027].
Yada as modified by Spies fails to teach or suggest
based on receiving an indication of strokes drawn on the initial digital image, provide the image-differential metric to the client device for rendering the modified digital image comprising an overlay of additional image features corresponding to the strokes.
Therefore, the claim is allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

In regards to claim 10, Yada teaches the system of claim 9, wherein the one or more computing devices are further configured to cause the system to: 
receive an additional indication of an additional user interaction to modify the initial digital image [Fig. 8; e.g. modify another individual aspect of the generated image by controlling the slider bar, 0075]; 
However, Yada fails to teach or suggest
in response to the additional indication of the additional user interaction, generate an additional image-differential metric indicating a difference between the modified digital image and a further modified digital image; and 
provide the additional image-differential metric as part of a digital stream to the client device for rendering the additional modified digital image in place of the modified digital image.

In regards to claim 12, the prior art of record fails to teach or suggest the system of claim 9, wherein the one or more computing devices are further configured to cause the system to: 
generate the modified digital image by processing a modified latent image vector corresponding to the change within the latent image vector utilizing the image modification neural network on a server device at a first location; 
generate the image-differential metric by determining the difference between the initial digital image and the modified digital image via a computing device at a second location; and 
provide the image-differential metric for rendering the modified digital image within a browser on the client device at a third location.

In regards to claim 13, Yada teaches the system of claim 9, wherein the one or more computing devices are further configured to cause the system to: 
provide, for display on the client device, an image modification interface [e.g. ML computing environment, 0060, 0063] comprising a grid of digital images [Fig. 4; e.g. a set of candidate images, 0063]; 
However, Yada fails to teach or suggest
receive the indication of the user interaction by receiving an indication of moving the initial digital image to overlay additional digital images within the grid of digital images; and 
provide the image-differential metric to the client device for rendering the modified digital image depicting a combination of image features from the initial digital image and the additional digital images within the grid of digital images.

In regards to claim 14, the claim depends on claim 13.  Therefore, the claim is allowable for at least the same reason as claim 13.

In regards to claim 17, Yada fails to teach or suggest the system of claim 9, wherein the one or more computing devices are further configured to cause the system to: 
provide, for display on the client device, an image modification interface comprising a collage tool for selecting image features from an additional digital image to combine with the initial digital image; and 
based on receiving an indication of selected imaged features from the additional digital image, provide the image-differential metric to the client device for rendering the modified digital image depicting a combination of image features from the initial digital image and selected image features from the additional digital image.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Spies et al. (U.S. Patent Application 20210342496) is cited to teach a method for merging the sketch input with the input image [0027].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SHIN whose telephone number is (571)270-5764. The examiner can normally be reached Monday - Friday from 11:00AM to 7:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 5712722976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW SHIN/Examiner, Art Unit 2612                                                                                                                                                                                                        

/JACINTA M CRAWFORD/Primary Examiner, Art Unit 2612